t c summary opinion united_states tax_court robert francis bitzberger jr and samantha j bitzberger commissioner of internal revenue respondent petitioners v docket no 6592-08s filed date robert francis bitzberger jr and samantha j bitzberger pro sese carol-lynn e moran for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issues for decision are whether petitioners are entitled to a dependency_exemption deduction under sec_151 and c and whether petitioners are entitled to a child_tax_credit under sec_24 background some of the facts have been stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in new jersey petitioners timely filed their federal_income_tax return on the return petitioners claimed a dependency_exemption deduction and a child_tax_credit for b b b b is the child of petitioner robert francis bitzberger mr bitzberger and catherine bitzberger catherine mr bitzberger’s ex-wife mr bitzberger and catherine divorced in a final judgment of dissolution of marriage final judgment was rendered by the circuit_court of the fifth judicial circuit in and for marion county florida dated date in the final judgment the court ordered and adjudged that the wife catherine the court refers to minor children by their initials see rule a bitzberger shall have primary physical residency of the minor children e b born date and b b born date notably however the court further ordered and adjudged that mr bitzberger shall be entitled to claim one of the minor children as a dependent for the purposes of filing his state federal income taxes catherine shall execute the necessary authorization for mr bitzberger to make such claim in spite of the court’s order both catherine and petitioners claimed an exemption for b b in moreover catherine did not execute a form_8332 release of claim to exemption for child of divorced or separated parents to allow petitioners to claim b b as a dependent for consequently petitioners did not attach a form_8332 to their federal_income_tax return discussion generally the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving error in the determinations see rule a 290_us_111 pursuant to sec_7491 the burden_of_proof may shift to the commissioner where a taxpayer has introduced credible_evidence regarding factual issues relevant to ascertaining his tax_liability rule a petitioners have neither claimed nor shown eligibility for a shift in the burden_of_proof dependency_exemption deduction sec_151 and c provides that a taxpayer may claim a deduction for each individual who is a dependent of the taxpayer as defined in sec_152 provided that the dependent’s identifying number is included on the return see sec_151 sec_7701 sec_6109 sec_152 defines the term dependent in pertinent part to include a qualifying_child the child of a taxpayer is a qualifying_child if that child has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year and meets certain age and self-support restrictions not at issue here sec_152 the record however is devoid of any evidence that b b and petitioners shared the same principal_place_of_abode sec_152 provides a special rule for divorced parents in pertinent part sec_152 provides that if a child receives over one-half of the child’s support during the calendar_year from the child’s parents who are divorced and the child is in the custody of one or both parents for more than one-half of the calendar_year then the child is treated as being the qualifying_child of the noncustodial_parent for the calendar_year if certain other requirements are met these other requirements are met if the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that the custodial_parent will not claim the child as a dependent for the taxable_year and the noncustodial_parent attaches the written declaration to the noncustodial parent’s return for the taxable_year sec_152 sec_1_152-4t a q a-3 temporary income_tax regs fed reg date the written declaration may be made on a form provided by the internal_revenue_service or a document that conforms to the substance of such form 114_tc_184 we assume without deciding that mr bitzberger and catherine together provided more than half of b b ’s support during in congress considered but promptly rejected a rule that would have treated a state court order as a sufficient basis for claiming the dependency_exemption see working families tax relief act of wftra publaw_108_311 sec 118_stat_1169 amending sec_152 effective for taxable years beginning after date to provide that a noncustodial_parent is entitled to the dependency_exemption deduction for a child supported by the divorced parents together if a decree of divorce or separate_maintenance or written_separation_agreement provides that the noncustodial_parent shall be entitled to any deduction allowable under sec_151 for such child however congress promptly reconsidered and retroactively repealed the change before the end of so that it had no effect see gulf_opportunity_zone act of publaw_109_135 119_stat_2632 retroactively amending sec_152 effective as if included in the wftra to eliminate the noncustodial parent’s entitlement to a dependency_exemption deduction pursuant to a state court decree the written declaration is embodied in form_8332 and it incorporates the requirements of sec_152 miller v commissioner supra pincite we infer from petitioners’ assertion that i sent a copy of the final judgment with my returns sic -as i do every year to suggest that the copy of the final judgment of dissolution of marriage conforms to the substance of form_8332 it is beyond debate however that neither catherine nor mr bitzberger signed the final judgment this court has held that sec_152 clearly and unambiguously requires the custodial_parent to sign a written declaration releasing the dependency_exemption for his or her child to the noncustodial_parent miller v commissioner supra pincite in rejecting a noncustodial parent’s claim to the dependency_exemption deduction where the custodial_parent failed to sign a written declaration this court stated even where a state court judge has entered an order granting the noncustodial_parent the right to claim the federal dependency_exemption for his child and the noncustodial_parent attached a copy of the order to his tax_return we have rejected the noncustodial parent’s claim to the dependency_exemption where the custodial form_8332 requires a taxpayer to furnish the names of the children for whom the exemption claims are released the years for which the claims are released the signature of the custodial_parent confirming his or her consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and the social_security_number of the parent claiming the exemption 114_tc_184 parent failed to sign a written declaration as required by sec_152 id pincite citing neal v commissioner t c memo in this case we find that the final judgment does not conform to the substance of form_8332 and we further note that a state court cannot determine issues of federal tax law see 783_f2d_966 10th cir miller v commissioner supra pincite white v commissioner tcmemo_1996_438 citing with approval 327_us_280 consequently the final judgment does not vest petitioners with a right to claim b b as a dependent absent compliance with the requirements of sec_152 in sum while the parties agree that b b is mr bitzberger’s daughter the final judgment awards catherine custody of b b and there is no evidence in the record nor any dispute to suggest that catherine did not have custody during consequently we find that catherine was the custodial_parent of b b for as defined in sec_152 moreover petitioners did not attach to their return a form_8332 or a written declaration conforming to the substance of form_8332 see sec_152 accordingly we hold that petitioners are not entitled to a dependency_exemption deduction for b b for petitioners also assert that both before and after continued child_tax_credit subject_to income limitations not pertinent here a child_tax_credit is allowed with respect to each qualifying_child of the taxpayer sec_24 and b for this purpose sec_24 defines qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age because petitioners failed to establish that b b was a qualifying_child under either sec_152 or the exception of sec_152 they have not satisfied the qualifying_child requirement of the child_tax_credit under sec_24 see walker v commissioner tcmemo_2008_194 accordingly we sustain respondent’s determination and hold that petitioners are not entitled to the child_tax_credit claimed with respect to b b for continued they claimed the dependency_exemption deduction for b b and the irs allowed those deductions petitioners’ position is in the nature of an argument for equitable_estoppel however each tax_year stands on its own and must be separately considered haeder v commissioner tcmemo_2001_7 citing 394_us_678 furthermore it is well settled that the commissioner cannot be estopped from correcting a mistake of law even where a taxpayer may have relied to his detriment on that mistake 381_us_68 auto club of mich v commissioner 353_us_180 see also 286_f2d_258 10th cir affg 33_tc_379 77_tc_428 in reaching our decision we have considered all arguments made and to the extent not mentioned we conclude they are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
